DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 03, 2022, which has been entered in the file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-32 of U.S. Patent No. 11138850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-63 of the instant application claims a method for coupling a tag to an item comprising dispensing the tag from a tag feeder of a tag applicator; moving the dispensed tag through a cavity of the tag applicator into a nest of the tag applicator; engaging the tag with a mechanical stop of the tag applicator that resists movement of the tag away from the nest subsequent to the tag being moved into the nest; determining if a criterion is met in the tag applicator; and coupling the tag to the item based on a determination that the criterion is met..
Claims 1-15 and 17-32 of U.S. Patent No. 11138850 disclose a method for coupling a tag to an item comprising dispensing the tag from a tag feeder of a tag applicator; moving the tag in a cavity of the tag applicator towards a nest of the tag applicator; engaging the tag with a mechanical stop of the tag applicator that moves relative to the tag during a first movement into the nest to resist a second movement of the tag away from the nest subsequent to the tag being positioned in the nest; determining if a criterion is met based on feedback information received from at least one of a user interaction with the tag applicator or a sensor associated with the tag applicator; and coupling the tag to the item based on a determination that the criterion is met.
Claim 33 of the instant application is corresponded to claim 1 of U.S. Patent No. 1113850.
Claim 34 of the instant application is corresponded to claim 2 of U.S. Patent No. 1113850.
Claim 35 of the instant application is corresponded to claim 3 of U.S. Patent No. 1113850.
Claim 36 of the instant application is corresponded to claim 4 of U.S. Patent No. 1113850.
Claim 37 of the instant application is corresponded to claim 5 of U.S. Patent No. 1113850.
Claim 38 of the instant application is corresponded to claim 6 of U.S. Patent No. 1113850.
Claim 39 of the instant application is corresponded to claim 7 of U.S. Patent No. 1113850.
Claim 40 of the instant application is corresponded to claim 8 of U.S. Patent No. 1113850.
Claim 41 of the instant application is corresponded to claim 9 of U.S. Patent No. 1113850.
Claim 42 of the instant application is corresponded to claim 10 of U.S. Patent No. 1113850.
Claim 43 of the instant application is corresponded to claim 11 of U.S. Patent No. 1113850.
Claim 44 of the instant application is corresponded to claim 12 of U.S. Patent No. 1113850.
Claim 45 of the instant application is corresponded to claim 13 of U.S. Patent No. 1113850.
Claim 46 of the instant application is corresponded to claim 14 of U.S. Patent No. 1113850.
Claim 47 of the instant application is corresponded to claim 15 of U.S. Patent No. 1113850.
Claim 48 of the instant application is corresponded to claim 17 of U.S. Patent No. 1113850.
Claim 49 of the instant application is corresponded to claim 18 of U.S. Patent No. 1113850.
Claim 50 of the instant application is corresponded to claim 19 of U.S. Patent No. 1113850.
Claim 51 of the instant application is corresponded to claim 20 of U.S. Patent No. 1113850.
Claim 52 of the instant application is corresponded to claim 21 of U.S. Patent No. 1113850.
Claim 53 of the instant application is corresponded to claim 22 of U.S. Patent No. 1113850.
Claim 54 of the instant application is corresponded to claim 23 of U.S. Patent No. 1113850.
Claim 55 of the instant application is corresponded to claim 24 of U.S. Patent No. 1113850.
Claim 56 of the instant application is corresponded to claim 25 of U.S. Patent No. 1113850.
Claim 57 of the instant application is corresponded to claim 26 of U.S. Patent No. 1113850.
Claim 58 of the instant application is corresponded to claim 27 of U.S. Patent No. 1113850.
Claim 59 of the instant application is corresponded to claim 28 of U.S. Patent No. 1113850.
Claim 60 of the instant application is corresponded to claim 29 of U.S. Patent No. 1113850.
Claim 61 of the instant application is corresponded to claim 30 of U.S. Patent No. 1113850.
Claim 62 of the instant application is corresponded to claim 31 of U.S. Patent No. 1113850.
Claim 63 of the instant application is corresponded to claim 32 of U.S. Patent No. 1113850.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2876